Title: To Thomas Jefferson from Caspar Wistar, 18 April 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     MondayApl. 18, 1808
                  
                  If Congress should adjourn about the 25 Int. I am afraid that I shall not enjoy the pleasure of meeting you at Washington, which I assure you will greatly diminish my gratification there—
                  I hope to leave this by May 12 & will proceed to the Federal City without delay, I will label the different pieces & name them as well as I can, so that upon your return you will have all the information which it is in my power to Communicate.
                  Any thing which occurs to you that will further your particular views, I hope you will Communicate by letter and I will make every exertion to Comply fully with your wishes—When I leave Washington I will write fully on the Subject & expect that you will experience no difficulty as to your Subsequent measures—
                  Your Ideas of the importance of the Collection, or at least of several pieces, are Certainly Correct.
                  As far as we know there is not above the Surface of the Earth another Specimen of the Cranium. I anticipate great pleasure in the examination of it as well indeed as of all the other pieces & with sincere thanks for your kind invitation as well as many other favours 
                  I am your obliged friend
                  
                     C. Wistar Junr 
                     
                  
               